10/21/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 21-0302



                             No. DA 21-0302

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

SARAH MARIE GRADY
AKA SARAH MARIE STRONG-MITCHELL,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including November 29, 2021, within which to prepare,

file, and serve Appellant’s opening brief on appeal.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                   October 21 2021